DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortmaier et al. (US 2010/0058850) in view of Oyama (US 2019/0262987).

Regarding claim 1, Ortmaier et al. disclose a brake inspection apparatus for inspecting a brake device 22 that brakes a motor 21, the apparatus comprising: a command unit (computer 12) configured to, in an inspection mode, command the brake device to brake the motor (par. 0041), and further command a motor current supply unit to gradually increase a motor current supplied to the motor by a predetermined step size (see par. 0056; see also par. 0048, motor torque is changed by changing motor current); a brake torque measurement unit 24 configured to measure a brake torque immediately before the motor starts to rotate, when the motor current supplied from the motor current supply unit is gradually increased based on a command from the command unit (see pars. 0056-0057, torque sensor 24 measures brake torque as motor current/torque is increased); and a brake torque drop curve calculation unit (part or computer 12) configured to calculate a brake torque drop curve representing a relationship between the brake torque and an operating time of the brake device (par. 0045, signal generated by torque sensor 24 is a torque drop curve of torque over time), based on the brake torque comprising a plurality of brake torques measured by the brake torque measurement unit in the inspection mode comprising a plurality of inspection modes set for different periods (pars. 0046-0047, brake torque profiles are used from both a reference profile measured at a previous period and a present measured torque profile).
Ortmaier et al. do not state the details of how brake device brakes, only that it is a brake in a robot. Oyama discloses use of a brake device in a robot wherein the brake device brakes a motor 2 by pressing, by an elastic force of a spring, an armature against a friction plate connected to a motor shaft, and cancels braking on the motor by separating the armature from the friction plate by an electromagnetic force generated by supplying a brake coil current to a brake coil (see Abstract). It would have been obvious to one of ordinary skill in the art to substitute the brake device of Oyama in the testing and robot device of Ortmaier et al., because it can be substituted in a known manner since it is a brake device for a robot analogous to that Ortmaier et al. Furthermore, such a substitution would yield only predictable results because it would not change the way in which the brake functions or the way in which it torque is measured.

Regarding claim 3, Ortmaier et al. disclose that the brake torque drop curve calculation unit calculates the brake torque drop curve, based on the plurality of brake torques measured by the brake torque measurement unit 24, and a parameter unique to a machine equipped with the brake device (see par. 0045, torque profile signal is based on torque and based on the axis A3, which is a “parameter unique to” the robot machine).

Regarding claim 7, Ortmaier et al. do not disclose a display. However, one of ordinary skill in the art would have known that a display is commonly used with measurement and computer devices in order to convey the information being measured to a user. As such, it would have been obvious to one of ordinary skill in the art to include a conventional display, such as a monitor, with the computer and apparatus of Ortmaier et al. to display all measurements and results including the torque drop curve, because it would allow a user to easily monitor how the inspection apparatus and process is working.

Regarding claim 8, Ortmaier et al. disclose a numerical control apparatus (Fig. 1, with computer 12, is a numerical control apparatus because it is a computer) for a machine tool (robot 1), the apparatus comprising the brake inspection apparatus according to claim 1 (see rejection of claim 1 above).

Allowable Subject Matter
Claims 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/           Primary Examiner, Art Unit 2861